        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANGEL LUIS THOMAS,                             No. 3:16-CV-00451

                 Plaintiff,                        (Judge Brann)

         v.

    ANGELA R. DUVALL, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                    JULY 7, 2020

I.      BACKGROUND

        Angel Luis Thomas, formerly a Pennsylvania state prisoner confined at the

State Correctional Institution in Huntingdon, Pennsylvania (“SCI Huntingdon”),

filed this amended civil rights complaint alleging that numerous prison officials

violated his Constitutional rights.1 Thomas raised several claims including, as

relevant here, claims that Defendants interfered with his access to courts and with

his rights of free speech, association, and privacy.2 The events underlying these

claims involve, to a significant degree, Thomas’ attorney, Marianne Sawicki, Esq.3

        In October 2019, Chief Magistrate Judge Susan E. Schwab issued a Report

and Recommendation recommending that this Court grant in part and deny in part



1
     Doc. 21.
2
     Id.
3
     Id.
         Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 2 of 13




Defendants’ motion for summary judgment.4 First, Chief Magistrate Judge Schwab

recommended finding that Defendants had admitted certain facts in Thomas’

amended complaint by failing to properly deny those allegations, as required by

Federal Rule of Civil Procedure 8(b).5 Specifically, she recommended that “the

factual allegations in Paragraphs 37-39, 45, 59, 72, 74-76, 81, 83-84, 86-87, 90-91,

93-97, 100, 108-111, 114-115, 118-120, 122, 126, and 133-134 of the amended

complaint [be] deemed admitted for the defendants’ failure to deny them.”6

        With regard to Thomas’ access to courts claim, Chief Magistrate Judge

Schwab determined that this claim should survive summary judgment, as several

admitted allegations supported Thomas’ claim.7 Specifically, two prison officials

“made Thomas and Sawicki meet in the middle of the visiting room and then refused

to carry papers back and forth between them after [they were] placed . . . on either

side of a glass wall.”8 Additionally, Defendants “required Thomas and Sawicki to

meet in a non-contact booth with inoperative phones, causing them to have to shout

and allowing other inmates to hear their conversation.”9 The sum of these admitted

facts “could establish that [Defendants] interfered with Thomas’s ability to visit with

his attorney.”10


4
     Doc. 87.
5
     Id. at 16-21.
6
     Id. at 20.
7
     Id. at 38-43.
8
     Id.
9
     Id.
10
     Id. at 43.
                                          2
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 3 of 13




        As to Thomas’ freedom of speech and association claims, Chief Magistrate

Judge Schwab recommended that summary judgment be denied, as Defendants

failed to demonstrate a rational connection between their actions and any legitimate

penological interest.11 Chief Magistrate Judge Schwab recommended that summary

judgment be granted as to Thomas’ equal protection and conditions of confinement

claims due to his failure to exhaust administrative remedies, and be denied as to

Thomas’ 42 U.S.C. §§ 1985 and 1986 conspiracy claims because Defendants failed

to proffer any argument in favor of summary judgment as to those counts.12 Over

Defendants’ objections, this Court adopted the Report and Recommendation.13

        Defendants thereafter filed a motion to disqualify Sawicki as Thomas’

counsel, asserting that Sawicki would need to testify at trial as to the events

underlying Thomas’ claims, which is prohibited by the Pennsylvania Rules of

Professional Conduct.14 In response, Thomas filed this motion for sanctions.15

Thomas asserts that “[t]here is no need for testimony by plaintiff’s attorney,” a fact

that he asserts “is well known to defendants and their counsel” and, accordingly,

Defendants’ motion could only have been filed “to delay and derail these

proceedings, harass the undersigned, and vex the Court.”16 Specifically, Thomas


11
     Id. at 44-47.
12
     Id. at 26-33, 51.
13
     Doc. 94.
14
     Docs. 100, 102.
15
     Doc. 107. There is no question that Thomas complied with the procedural requirements for
     filing such a motion, pursuant to Fed. R. Civ. P. 11(c)(2).
16
     Doc. 110 at 3.
                                                  3
         Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 4 of 13




asserts that Sawicki has no plans “to testify at trial, inasmuch as defendants have

admitted material facts that suffice to sustain each of the counts remaining in this

action.”17 Because Defendants knew that Sawicki would not need to testify at trial,

Thomas asserts, sanctions are warranted.18

        Defendants respond that “[t]here can be no doubt that Plaintiff’s counsel was

aware that she would be required to testify in this case” given that “[t]he Amended

Complaint contained 72 self-references to Plaintiff’s counsel, . . . many of them by

name.”19 Defendants note that they sought Sawicki’s agreement that she would not

testify at trial regarding the events at SCI Huntingdon, but she refused to provide

such assurances and instead replied simply that she would “obey the Rules of

Professional Conduct.”20 Thus, Defendants assert that they attempted, in good faith,

to avoid filing the motion to disqualify, but were not offered a satisfactory stipulation

that Sawicki would not testify at trial.21 Accordingly, Defendants assert that

sanctions are not warranted.22

        Thomas has filed a reply brief,23 and this matter is now ripe for disposition.

For the following reasons, Thomas’ motion will be denied.



17
     Id. at 8. Although Sawicki asserts that she has no need to testify at trial, she simultaneously
     explains that she could testify regarding damages and “read the admitted facts to the jury and
     explain them.” Id. at 9, 10.
18
     Id. at 8-13.
19
     Doc. 111 at 3.
20
     Id. at 4; Doc. 111-2 at 2.
21
     Doc. 111 at 5-7.
22
     Id.
23
     Doc. 112.
                                                  4
          Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 5 of 13




II.      DISCUSSION

         Federal Rule of Civil Procedure 11 provides that a party may be sanctioned

if, inter alia, a motion is “presented for any improper purpose, such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation.”24 In ruling on

a motion for sanctions, “[a] district court must determine whether the attorney’s

conduct was objectively reasonable under the circumstances.”25 “[R]easonableness

[under the circumstances is] defined as an objective knowledge or belief at the time

of the filing of a challenged paper that the claim was well-grounded in law and

fact.”26 Thus, “[s]anctions are to be applied only in the exceptional circumstance

where a claim or motion is patently unmeritorious or frivolous.”27

         The United States Court of Appeals for the Third Circuit has

         explained that the standard under Rule 11 is stringent because sanctions
         1) are in derogation of the general American policy of encouraging
         resort to the courts for peaceful resolution of disputes, 2) tend to spawn
         satellite litigation counter-productive to efficient disposition of cases,
         and 3) increase tensions among the litigating bar and between the bench
         and the bar.28

“Rule 11’s primary purpose is not wholesale fee shifting but rather correction of

litigation abuse.”29 Accordingly, “the imposition of sanctions for a Rule 11 violation

24
      Fed. R. Civ. P. 11(b)(1), (c).
25
      Ario v. Underwriting Members of Syndicate 53 at Lloyds for 1998 Year of Account, 618 F.3d
      277, 297 (3d Cir. 2010) (internal quotation marks omitted).
26
      Ford Motor Co. v. Summit Motor Prods., Inc., 930 F.2d 277, 289 (3d Cir. 1991) (citations and
      internal quotations omitted)
27
      Ario, 618 F.3d at 297 (internal quotation marks omitted).
28
      Moeck v. Pleasant Valley Sch. Dist., 844 F.3d 387, 391 n.7 (3d Cir. 2016) (brackets and internal
      quotation marks omitted).
29
      Id. (brackets and internal quotation marks omitted).
                                                   5
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 6 of 13




is discretionary rather than mandatory.”30 Finally, courts have emphasized that “[i]n

deciding a Rule 11 motion, ‘any doubt should be resolved in favor of the party

charged with the violation.’”31

        Here, it is clear that Defendants had a good faith basis to believe that their

motion to disqualify Sawicki was “well-grounded in law and fact.”32 As Defendants

rightly note, Thomas’ amended complaint is replete with references to Sawicki, who

was involved in nearly every notable event that occurred within SCI Huntingdon

that is relevant to this matter.33 This gave Defendants concern—for obvious

reason—that Sawicki would need to testify at trial to help establish the facts that

underlie Thomas’ claims.

        Moreover, Defendants had good reason to believe that Sawicki should be

prohibited from testifying at trial. The Pennsylvania Rules of Professional Conduct

provide that “[a] lawyer shall not act as advocate at a trial in which the lawyer is

likely to be a necessary witness.”34 The only exceptions to that rule are instances

where such testimony relates to an uncontested issue or the nature and value of legal

services rendered in the case, or if “disqualification of the lawyer would work




30
     Grider v. Keystone Health Plan Cent., Inc., 580 F.3d 119, 146 n.28 (3d Cir. 2009).
31
     Verify Smart Corp., v. Bank of Am., N.A., No. CV 17-4248, 2020 WL 3542430, at *7 (D.N.J.
     June 29, 2020) (quoting Sanders v. Hale Fire Pump Co., No. 87-2468, 1988 WL 58966, at *1
     (E.D. Pa. June 1, 1988) (brackets and ellipsis omitted)).
32
     Ford Motor Co., 930 F.2d at 289.
33
     See Doc. 21.
34
     204 Pa. Code § 81.4, Rule 3.7(a).
                                                  6
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 7 of 13




substantial hardship on the client.”35 Given this rule, Defendants could reasonably

have concluded that any testimony that Sawicki may offer that relates to the events

that occurred at SCI Huntingdon would be improper. Sawicki offers two

unconvincing responses to this concern.

        First, she asserts that her testimony is not required because portions of the

amended complaint were deemed admitted, and those portions establish Defendants’

liability as a matter of law. This is incorrect, as Thomas’ claims are not established

by the admissions alone, and the remaining issues could compel Sawicki to offer

testimony at trial.

        As to Thomas’ freedom of speech and association claims, a prison rule that

“impinges on inmates’ constitutional rights, . . . is valid if it is reasonably related to

legitimate penological interests.”36 The burden rests with Defendants to put forward

a “legitimate governmental interest alleged to justify the regulation . . . and

demonstrate that [Defendants] could rationally have seen a connection between the

policy and that interest.”37 However, “[i]f such a rational relationship is found to

exist,” the burden would then shift to Thomas to show that Defendants’ actions or

rules were unreasonable.38




35
     Id.
36
     Turner v. Safley, 482 U.S. 78, 89 (1987).
37
     Jones v. Brown, 461 F.3d 353, 360 (3d Cir. 2006) (citation and internal quotation marks
     omitted).
38
     Id.
                                               7
         Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 8 of 13




        At the summary judgment stage, Defendants asserted that their actions were

rationally related to their interest in the safety and security of SCI Huntingdon. It is

beyond peradventure that prisons have “a ‘substantial interest’ in institutional

security.”39 Despite this legitimate interest, the Court denied summary judgment

because Defendants failed to proffer evidence in their summary judgment motion

that connected their actions with that legitimate penological interest.40 This does not

mean that Defendants’ liability is established as a matter of law, since it was

Defendants—and only Defendants—who moved for summary judgment; it merely

means that Defendants must now establish that legitimate interest at trial, and

convince a jury that they “could rationally have seen a connection between [their

actions] and that interest.”41

        It is clear from deposition testimony that Defendants viewed Sawicki as a

potential security threat because they believed she may have been passing

contraband to Thomas and was physically touching and kissing Thomas. Defendants

will, therefore, need to offer evidence related to those concerns at trial if they hope

to meet their burden of proof. Notably, none of Defendants’ admissions counter or

contradict any such belief. Defendants understandably could believe that, in an effort

to counter evidence that they may proffer relating to Sawicki’s actions, Sawicki

would need to testify that she was not a security threat and did not perform the


39
     Id. at 361 (quoting Bieregu v. Reno, 59 F.3d 1445, 1458 (3d Cir. 1995)).
40
     See Doc. 87 at 45-46.
41
     Jones, 461 F.3d at 360 (citation and internal quotation marks omitted).
                                                  8
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 9 of 13




actions of which Defendants accuse her. Although Thomas could attempt to counter

Defendants’ evidence with his testimony alone, that would seem a risky strategy,

and it certainly is reasonable for Defendants to believe that Sawicki will also offer

testimony at trial.

        Similarly, with regard to Thomas’ access to courts claim, it is well established

that “[u]nder the First and Fourteenth Amendments, prisoners retain a right of access

to the courts.”42 To establish this claim at trial, Thomas “must show (1) that [he]

suffered an ‘actual injury’—that [he] lost a chance to pursue a ‘nonfrivolous’ or

‘arguable’ underlying claim; and (2) that [he] ha[s] no other ‘remedy that may be

awarded as recompense’ for the lost claim other than in the present denial of access

suit.”43 Neither of these elements would at first blush seem to require Sawicki to

testify.44

        Critically, however, as Chief Judge Schwab recognized in her Report and

Recommendation, “this right does not entail unfettered or totally unrestricted

visitation with counsel, for it must yield to legitimate penological interests.”45 It thus

seems likely, as detailed above, that Defendants will seek to submit evidence and

testimony to establish that they had a legitimate penological interest in taking actions


42
     Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008).
43
     Id.
44
     Notably, none of Defendants’ admissions establish either element of Thomas’ access to courts
     claim.
45
     Thomas v. Duvall, No. 3:16-CV-00451, 2019 WL 8013742, at *14 (M.D. Pa. Oct. 3, 2019)
     (quoting Lane v. Tavares, No. 3:14-CV-00991, 2015 WL 435003, at *8 (M.D. Pa. Feb. 3,
     2015)).
                                                9
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 10 of 13




that disrupted—to some extent—Thomas’ ability to meet privately with Sawicki,

due to the security threat that Sawicki posed. Again, none of the admissions would

contradict any such assertion by Defendants, and Sawicki may need to offer

testimony to counter that narrative. Consequently, Defendants had good reason to

believe that the motion to disqualify was necessary and supported by both the law

and the facts of this case.

        Second, Thomas claims that Sawicki may testify to some limited matters,46

and that Sawicki offered to “stipulate that I obey the Rules of Professional

Conduct.”47 However, Defendants had good cause to be concerned that any trial

testimony may exceed permissible bounds. Thomas correctly notes that an attorney

may offer testimony that relates to an uncontested issue or to the nature and value of

legal services rendered in the case.48 However, his view and Sawicki’s view of the

breadth of those exceptions to the prohibition on attorney testimony appears

unfounded.

        Thomas49 asserts that “Rule 3.7 permits counsel to read the admitted facts to

the jury and explain them, inasmuch as those facts are uncontested as a matter of law

because the Court declared them admitted.”50 The key words that give the Court


46
     Doc. 110 at 9-10.
47
     Doc. 111-2 at 2.
48
     204 Pa. Code § 81.4, Rule 3.7(a).
49
     The arguments and assertions contained in Thomas’ brief are quite obviously those of his
     attorney who signed and filed the brief on Thomas’ behalf. Accordingly, the Court attributes
     the assertions made therein to both Thomas and Sawicki.
50
     Doc. 110 at 10.
                                                10
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 11 of 13




pause are “and explain them.” Nothing in Rule 3.7 permits an attorney to testify to

uncontested matters and then proceed beyond those uncontested matters to “explain

them” to a jury.

        This case provides a perfect example of why explaining uncontested facts

would exceed the exception provided in Rule 3.7. Altogether, only 35 out of 159

paragraphs of the amended complaint51 were deemed admitted.52 Collectively, the

admitted paragraphs form a largely incoherent jumble of facts that a jury would

likely have great difficulty untangling without testimonial assistance. To make sense

of these admissions, it seems highly likely that Sawicki would need to provide

factual background to place these admissions into context.

        For example, admitted paragraph 83 of the amended complaint reads “[a]s a

compromise, Smith placed Thomas and his attorney on either side of a glass wall in

a non-contact booth, and Smith ordered Duvall and Matthew Ritchey to carry papers

back and forth between the attorney and Thomas.”53 This would raise the obvious

and natural question: a compromise to what? This is answered by the information

contained in paragraphs 81 and 82. While paragraph 81 was deemed admitted,

paragraph 82 was not and, thus, “explaining” the information contained in paragraph

83 would necessarily go beyond the uncontested facts.




51
     192 paragraphs, if including paragraphs related to the causes of action.
52
     See Doc. 21, Doc. 87 at 20.
53
     Doc. 21 at 22.
                                                 11
        Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 12 of 13




        Similarly, paragraph 93 states that “Duvall ordered a prisoner-worker, Edward

Schleigh, to enter non-contact booth #3 to retrieve and dispose of the contraband.

Inmate Schleigh carried a dustpan and broom into non-contact booth #3 to clean

it.”54 This again begs for further explanation—what contraband, and who placed the

contraband in the booth? This would again require additional testimony that goes

beyond the admissions and, since Sawicki—not Thomas—allegedly discovered the

contraband, she alone would be able to provide that additional information.

        Thus, explaining the admissions would require testimony from Sawicki that

necessarily goes beyond the uncontested issues. In light of this, it is understandable

that Sawicki’s offer to follow Pennsylvania Rules of Professional Responsibility

would not necessarily alleviate Defendants’ concern, as her view of the conduct

permitted by those Rules appears expansive. Because any doubts here must be

resolved in favor of Defendants,55 the Court concludes that Defendants’ motion to

disqualify Sawicki was made with an “objective . . . belief at the time of the filing

of a challenged paper that the claim was well-grounded in law and fact.”56

Accordingly, Thomas’ motion for sanctions must be denied.




54
     Id. at 23.
55
     Verify Smart Corp., 2020 WL 3542430 at *7.
56
     Ford Motor Co., 930 F.2d at 289.
                                             12
       Case 3:16-cv-00451-MWB Document 114 Filed 07/07/20 Page 13 of 13




III.   CONCLUSION

       The Court concludes that Defendants’ motion to disqualify is well-grounded

in law and fact. Consequently, the Court will deny Thomas’ motion for sanctions.

       An appropriate Order follows.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                       13
